DETAILED ACTION
	This Office Action is in responsive to Applicants’ Amendments filed on 8/12/2021. Claims 1-20 are pending for examination. Claims 1, 16 and 19 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidman (U.S. Patent Application Publication No. 2018/0332446 hereinafter Seidman) in view of Vieri (U.S. Patent Application Publication No. 2009/0186635 hereinafter Vieri) in further view of Awadallah et al. (U.S. 2019/0286451 hereinafter Awadallah).
As Claim 1, Seidman teaches a method, comprising: 
executing, on a processor of a computing device, instructions that cause the computing device to perform operations (Seidman (¶0121 line 1-3), microprocessor provides overall control , the operations comprising: 
evaluating content at least one of generated or identified by a user to classify the content (Seidman (¶0010 line 3-5, ¶0075), content is evaluated for alert word. Content includes text, image, audio or video), wherein the content is not yet submitted for access by other users (Seidman (¶0075), program delays or stop message when alert word is detected); 
responsive to a classification of the content indicating that the content is deemed to potentially result in one or more negative consequences, for the user, if the content is transmitted to the one or more potential recipients (Seidman (¶0004 line 7-10, ¶0075), system stops the message to allow user to re-consider alert word. Unintended words may cause trouble to the user if read by the recipient(s)).
generating a user interface populated with an activity for the user to perform (Seidman (¶0094 line 5-9, fig. 3B item 320), a question regarding the special word in the content is displayed. User can select option to send, edit, or delete), 
Seidman may not explicitly disclose providing submit option after performing activity while Vieri teaches: 
wherein the user is restricted from submitting the content until successful performance of the activity (Vieri (¶0020 line 6-10), CAPTCHA is provided before user can send information.); and
upon determining that the user successfully performed the activity (Vieri (¶0020 line 6-10), CAPTCHA is provided before user can send information.), providing the user with an option to submit the content (Vieri (¶0055, fig. 9 item 908), a confirmation “send” option (item 908) is provided for user to submit content.).

Seidman in view of Vieri may not explicitly disclose while Awadallah teaches:
using at least one of audio recognition or voice recognition (Awadallah (¶0034 line 6-9 and 12-17, ¶0035 line 3-6), user’s voice input is converted into speech. Stop words are recognized.)
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri’s content analysis with Awadallah’s speech analysis with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri’s content analysis with Awadallah’s speech analysis would be to provide plurality of input types to greatly improve interaction between users and devices (Awadallah (¶0023 line 2-3, ¶0024 line 7-12)).

As Claim 2, besides Claim 1, Seidman in view of Vieri teaches comprising: generating at least one of a puzzle, a game, or a math problem as the activity (Vieri (¶0052 line 10-14, fig. 8 item 808), a CAPTCHA character is a puzzle or game.).  

As Claim 5, besides Claim 1, Seidman in view of Vieri teaches wherein the content comprises at least one of an email, a text message, a social network message, a social network post, a VM12209US0022video post, an image, a social network comment on a post, or a link to external content (Seidman (¶0075), program delays or stop message when alert word is detected).  

As Claim 6, besides Claim 1, Seidman in view of Vieri teaches comprising: 
displaying an article, comprising information about a topic, through the user interface (Seidman (¶0156 line 1-3, fig. 33 item 165, 175), a pop-up dialog explaining why the word ‘flint’ is in alert words list).  

As Claim 7, besides Claim 6, Seidman in view of Vieri teaches: 
displaying a question regarding content of the article (Seidman (¶0156 line 1-3, fig. 33 item 165, 175), a pop-up dialog explaning why the word ‘flint’ is in alert words list); and 
determining that the user successfully performed the activity of reading the article based upon an answer submitted by the user through the user interface for the question being determined as a correct answer (Vieri (¶0020 line 6-10), CAPTCHA is provided before user can send information.).

 As Claim 11, besides Claim 1, Seidman in view of Vieri teaches wherein the user interface is generated responsive to classification being determined to be within a list of classification, association with at least one barrier or delay, comprising at least one of an anger classification, a racist classification, a controversial topic classification, a hurtful classification, a slanderous classification, a sexist classification, a sexist classification or an inappropriate classification (Seidman (¶0094 line 3-4), alert word is inappropriate classification since is in the blacklist).  

As Claim 13, besides Claim 1, Seidman in view of Vieri teaches comprising:  
VM12209US0023modifying a display property of one or more terms within the content used to determine the classification of the content (Seidman (¶0075), program delays or stop message when alert word is detected).  

Claim 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidman in view of Vieri.
As Claim 19, Seidman teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (Seidman (¶0121 line 1-3), microprocessor provides overall control to the operation of mobile phone by a control program stored in the memory device), the operations comprising: 
evaluating content generated by a user to classify the content (Seidman (¶0075), content is evaluated for alert word), wherein the content is not yet submitted for access by other users (Seidman (¶0075), program delays or stop message when alert word is detected); 
generating a user interface populated with an activity for the user to perform based upon a classification of the content (Seidman (¶0094 line 5-9, fig. 3B item 320), a question regarding the special word in the content is displayed. User can select option to send, edit, or delete), 
based upon the classification of the content generated by the user, display an article, comprising information about a topic relating to the classification of content generated by the user, (Seidman (¶0156 line 1-3, fig. 33 item 165, 175), a pop-up dialog explaning why the word ‘flint’ is in alert words list) and a question regarding content of the article through the user interface (Seidman (¶0094 line 5-9, fig. 3B item 320), a question regarding the special word in the content is displayed. User can select option to send, edit, or delete); and
content of the article comprising the information about the topic relating to the classification of the content generated by the user (Seidman (¶0094 line 5-9, fig. 3B item 320), a question regarding the special word in the content is displayed. User can select option to send, edit, or delete)
Seidman may not explicitly disclose providing submit option after performing activity while Vieri teaches:
wherein the user is restricted from submitting the content until successful performance of the activity (Vieri (¶0020 line 6-10), CAPTCHA is provided before user can send information.);
upon determining that the user successfully performed the activity, based upon an answer submitted by the user through the user interface for the question regarding the content of the article being determined as a correct answer to the question regarding content of the article (Vieri (¶0020 line 6-10), CAPTCHA is provided before user can send information. A correct answer is the answer that move the user to the next step. If the answer is not moving user to next steop, the answer is not correct.), providing the user with an option to submit the content (Vieri (¶0055, fig. 9 item 908), a confirmation “send” option (item 908) is provided for user to submit content.).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman’s activity with Vieri’s confirmation submit button with a reasonable expectation of success. The motivation to combine Seidman’s activity with Vieri’s confirmation submit button would be to prevent abused or automatic unauthorized sending of SMS messages (Vieri (¶0020)).

As Claim 20, besides Claim 19, Seidman in view of Vieri teaches wherein the operations comprise: 
tracking instances of the user generating content having the classification to generate a metric (Seidman (¶0075), program delays or stop message when alert word is detected); and 
selecting the activity from a set of activities associated with thresholds based upon the metric being within a threshold defined for the activity (Seidman (¶0075), program delays or stop message when alert word is detected).

Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidman in view of Vieri in further view of Goodman et al. (U.S. Patent Application Publication No. 8,046,832  hereinafter Goodman).
As Claim 16, Seidman teaches a computing device comprising: 
a processor (Seidman (¶0121 line 1-3), microprocessor provides overall control to the operation of mobile phone by a control program stored in the memory device); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Seidman (¶0121 line 1-3), memory device), the operations comprising: 
evaluating content generated by a user to classify the content (Seidman (¶0075), content is evaluated for alert word), wherein the content is not yet submitted for access by other users (Seidman (¶0075), program delays or stop message when alert word is detected); 
selecting an activity for the user to perform based upon a severity of a consequence of the content (Seidman (¶0004 line 7-10, ¶0075), system stops the message to allow user to re-consider alert word. Unintended post content may causes trouble to the user); 
generating a user interface populated with the activity (Seidman (¶0094 line 5-9, fig. 3B item 320), a question regarding the special word in the content is displayed. User can select option to send, edit, or delete), 
Seidman may not explicitly disclose providing submit option after performing activity while Vieri teaches:
wherein the user is restricted from submitting the content until successful performance of the activity (Vieri (¶0020 line 6-10), CAPTCHA is provided before user can send information.); and 
upon determining that the user successfully performed the activity (Vieri (¶0020 line 6-10), CAPTCHA is provided before user can send information.), providing the user with an option to submit the content (Vieri (¶0055, fig. 9 item 908), a confirmation “send” option (item 908) is provided for user to submit content.).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman’s activity with Vieri’s confirmation submit button with a reasonable expectation of success. The motivation to combine Seidman’s activity with Vieri’s confirmation submit button would be to prevent abused or automatic unauthorized sending of SMS messages (Vieri (¶0020)).
Seidman in view of Vieri may not explicitly disclose a plurality of activities while Goodman teaches:
from among a plurality of activities, comprising the activity and the second activity (Goodman (col. 4 line 55-62, Claim 1), difficulty of challenge is based on the probability that the message is a spam)
wherein the activity is associated with a first severity of a first consequence of content and the second activity is associated with a second severity of a second consequence of content (Goodman (col. 4 line 55-62), different probability causes the challenge component to send different challenge. Increased probability causes challenge component to send more difficult challenge. It is construed that more difficult challenge is not the same as the less difficult challenge);
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri’s activity with Goodman’s activities with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri’s activity with Goodman’s activities would be to provide challenge level based on possibility of message being a spam and to discourage user from sending spam (Goodman (abstract)).

As Claim 18, besides Claim 16, Seidman in view of Vieri in further view of Goodman teaches wherein the operations comprise:  
VM12209US0024selecting the activity based upon a likelihood of a consequence occurring from the content being submitted, wherein the activity of the plurality of activities is associated with a first likely hood and the second activity of the plurality of activities is associated with a second likelyhood (Goodman (col. 4 line 55-62), different probability causes the challenge component to send different challenge. Increased probability causes challenge component to send more .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidman and Vieri in view of Awadallah in further view of Barsness et al. (U.S. Patent Application Publication No. 2012/0131108 hereinafter Barsness).
As Claim 3, besides Claim 1, Seidman in view of Vieri in further view of Awadallah may not explicitly disclose sending communication after a cool off period while Barsness teaches wherein the activity is a cool off period the user is to wait before being able to submit the content (Barsness (¶0062 line 20-23, fig. 7 item 760), when maximum delay time is passed, content is submitted.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri in further view of Awadallah’s submit option with Barsness’s cool off period with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri in further view of Awadallah’s submit option with Barsness’s cool off period would be to provide intelligent offload of work to handle peak activity in an enterprise email system (Barsness (¶0001)).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidman and Vieri in view of Awadallah in further view of Gargi (U.S. Patent 8,510,795 hereinafter Gargi).
As Claim 4, besides Claim 1, Seidman in view of Vieri in further view of Awadallah may not explicitly disclose a video captcha while Gargi teaches comprising:
 playing a video through the user interface (Gargi (col. 9 line 16-18), video test is sent to user.); 
displaying a question regarding content of the video (Gargi (col. 9 line 18-19), a selected query is display for user.); and 
determining that the user successfully performed the activity of watching the video based upon an answer submitted by the user through the user interface for the question being determined as a correct answer (Gargi (col. 9 line 21-27), user passes the test if the response matches selected query.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri in further view of Awadallah’s captcha with Gargi’s video captcha with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri in further view of Awadallah’s captcha with Gargi’s video captcha would be to prevent captcha test which is too difficult to human users (Gargi (col. 2 line 6-7)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidman , Vieri and Awadallah in view of Gargi in further view of Emigh et al. (U.S. Patent 8,112,483 hereinafter Emigh).
As Claim 8, besides Claim 1, Seidman in view of Vieri in further view of Awadallah may not explicitly disclose a video captcha while Gargi teaches comprising: 
playing a video through the user interface, wherein the video is selected based upon the video having a topic corresponding to a consequence of content having the classification being submitted for other users to view (Gargi (col. 9 line 16-18), video test is sent to user.); and 
determining that the user successfully performed the activity of watching the video based (Gargi (col. 9 line 21-27), user passes the test if the response matches selected query.)
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri in further view of Awadallah’s captcha with Gargi’s video captcha with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri in further view of Ho’s captcha with Gargi’s video captcha would be to prevent captcha test which is too difficult to human users (Gargi (col. 2 line 6-7)).
Seidman and Vieri in view of Awadallah in further view of Gargi may not explicitly disclose response within a time period while Emigh teaches:
upon an expiration of a time period (Emigh (col. 19 line 29-32), response received within an appropriate time is evaluated for correctness.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman and Vieri in view of Awadallah in further view of Gargi’s captcha response with Emigh’s response time period with a reasonable expectation of success. The motivation to combine Seidman and Vieri in view of Awadallah in further view of Gargi’s captcha response with Emight’s response time period would be to provide improved techniques for mitigating the adverse effects of spam (Emigh (col. 1 line 37-38)).

Claim 9-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidman and Vieri  in view of Awadallah in further view of Lowe (U.S. Patent Application Publication No. 2005/0050145 hereinafter Lowe).
As Claim 9, besides Claim 1, Seidman in view of Vieri in further view of Awadallah may not explicitly disclose requesting approval while Lowe teaches wherein the activity corresponds to the user obtaining approval from a second user, wherein the content is provided to the second user for review (Lowe (¶0044 line 1-3, fig. 6 ), fig. 6 displays a pop-up for entering the reviewer information.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri in further view of Awadallah’s response with Lowe’s reviewer request with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri in further view of Awadallah’s response with Lowe’s reviewer request would be to give user a simple, quick and safe method of initiating review (Lowe (abstract)).

As Claim 10, besides Claim 9, Seidman and Vieri in view of Awadallah in further view of Lowe teaches comprising: 
verifying user input as being approval from the second user for submitting the content (Lowe (¶0054), content is being approved by reviewer.).  

As Claim 12, besides Claim 9, Seidman and Vieri in view of Awadallah in further view of Lowe teaches	 wherein the user selects the second user from a predefined list of users (Lowe (¶0058 line 5-9), the user interface has the second user information pre-filled.).  

As Claim 14, besides Claim 1, Seidman in view of Vieri in further view of Awadallah may not explicitly disclose requesting approval while Lowe teaches comprising: 
modifying the content to alter one or more terms within the content used to determine the classification of the content to create altered content (Lowe (¶0054 line 1-4), content is modified by a reviewer.); and 
displaying the altered content as a suggestion for the user to submit in place of the content (Lowe (¶0054 line 1-4), content is modified by a reviewer. Modified content is sent back to the user.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri in further view of Awadallah’s response with Lowe’s reviewer request with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri in further view of Awadallah’s response with Lowe’s reviewer request would be to give user a simple, quick and safe method of initiating review (Lowe (abstract)).

As Claim 15, besides Claim 1, Seidman in view of Vieri in further view of Awadallah may not explicitly disclose requesting approval while Lowe teaches comprising: 
providing the user with an override option to submit the content without successfully performing the activity (Lowe (¶0048 line 2-3, fig. 6 item 612), override option (“skip review”) is provided to the user to submit content without performing the activity.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Seidman in view of Vieri in further view of Awadallah’s response with Lowe’s reviewer request with a reasonable expectation of success. The motivation to combine Seidman in view of Vieri in further view of Awadallah’s response with Lowe’s reviewer request would be to give user a simple, quick and safe method of initiating review (Lowe (abstract)).
Response to Arguments
Rejection of Claims 1-15 under 35 U.S.C. §112(a):
	Applicants amended the Claims; therefore, U.S.C §112(a) rejection(s) on the Claims are respectfully withdrawn.

Rejections under 35 U.S.C. §103:
	As Claim 1, Applicants argue that current amendment(s) overcome cited references (third paragraph of page 10 in the remarks).

    PNG
    media_image1.png
    54
    591
    media_image1.png
    Greyscale

	Applicants’ arguments are moot because new reference Awadallah teaches the limitation(s).

	As Claim 19, Applicants argue currently amended Claim 19 overcomes cited refences (fourth paragraph of page 11 in the remarks).

    PNG
    media_image2.png
    86
    613
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because Seidman in view of Vieri teaches Claim 19. 

As Claim 16, Applicants argue currently amended Claim 16 overcomes cited refences (fourth paragraph of page 11 in the remarks).

    PNG
    media_image3.png
    82
    609
    media_image3.png
    Greyscale

Applicants’ arguments are not persuasive because Seidman in view of Vieri in further view of Goodman teaches Claim 16. Claim 16 is allowable if it includes limitations of Claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142